United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 00-1293
                                 ___________

John David Johnson,                      *
                                         *
              Appellant,                 *
                                         *
Benjamin E. Schreiber; Dan L. Dorris, *
P. Cronkhite; R. Sellers, and other      *
unnamed persons,                         *
                                         *
              Plaintiffs,                * Appeal from the United States
                                         * District Court for the
       v.                                * Northern District of Iowa.
                                         *
State of Iowa; Department of Justice;    *    [UNPUBLISHED]
Iowa Attorney General, and all other     *
offices of legal authority,              *
                                         *
              Appellees.                 *
                                    ___________

                        Submitted: August 22, 2000
                            Filed: August 31, 2000
                                ___________

Before BEAM, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.
      Iowa inmate John David Johnson appeals from the district court’s1 dismissal
without prejudice of his “Motion for Restraining Order.” After reviewing the record
and appellant’s brief, we agree with the district court that Johnson essentially attacks
the legality of his imprisonment, and that his claim thus must be brought in a
28 U.S.C. § 2254 petition, after he exhausts his available state remedies. See Preiser
v. Rodriguez, 411 U.S. 475, 487-90 (1971). We also conclude that the district court
did not abuse its discretion in denying Johnson’s motion for reconsideration.

      Accordingly, we affirm. See 8th Cir. R. 47B. We also deny the parties’ pending
motions on appeal.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The Honorable Edward J. McManus, United States District Judge for the
Northern District of Iowa.
                                          -2-